Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: 
Regarding claim 10, line 1 “the first direction” lacks antecedent basis.  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 6, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, line 1 recites “each of the first pads and the second pads has a shape of parallelogram form, trapezoid form, and parallelogram form having a transformed vertex.”  It appears that each pad has many different shapes all together.  This is not clear what shape is being claimed.  It is unclear what a transformed vertex is.
claim 20, line 1 recites “each of the first pads and the second pads has a shape of parallelogram form, trapezoid form, and parallelogram form having a transformed vertex.”  It appears that each pad has many different shapes all together.  This is not clear what shape is being claimed.  It is unclear what a transformed vertex is.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 10 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojiri (US 20040174183).
Regarding claim 1, Nojiri discloses, in figure 6, an electronic component, comprising: 
a pad region (pad region for pads 30.1 - 36) including a plurality of pads (terminals 30.1 - 36), the plurality of pads being spaced apart from each other in a first direction (direction from 30.1 to 36); and 

wherein the plurality of pads includes a plurality of first pads (terminals 30.1 – 30.4) arranged continuously in the first direction, and a plurality of second pads (terminals 31 - 36) arranged continuously in the first direction, and 
the first pads and the second pads are spaced apart from each other in the first direction (terminals are space apart from each other), 
wherein each of the first pads and the second pads has a shape having a first short side (short side of terminals) extending in the first direction, a second short side (the other short side of the terminals) parallel to the first short side, and two long sides (the long sides of the terminals) respectively connecting the first short side and the second short side, 
wherein the first short sides of the first pads are apart from each other in the first direction, in a same interval which is a first interval (interval between each terminal 30.1 to 30.4), and wherein the first short sides of the second pads are apart from each other in the first direction, in a same interval which is a second interval (interval between each terminal 31 to 36).

Regarding claim 2, Nojiri discloses the claimed invention as set forth in claim 1.  Nojiri further discloses the first interval is equal to or smaller than the second interval (interval between 30.1 and 30.2 is smaller than interval between 31 and 32).

Regarding claim 10, Nojiri discloses an electronic component, comprising: 

a plurality of second pads (terminals 31 - 36) arranged in the first direction and spaced apart from each other in a second pitches, and the second pads are spaced apart from the first pads in the first direction; and 
a plurality of signal wires (wires connecting to terminals) respectively connected to the first pads and the second pads, and 
wherein the first pitch is defined by sum of width each of the first pads and interval between adjacent first pads, wherein the second pitch is defined by sum of width each of the second pads and interval between adjacent second pads, and wherein the first pitch is different from the second pitch (see pads width and space between pads in figure 6).

Regarding claim 11, Nojiri discloses the claimed invention as set forth in claim 10.  Nojiri further discloses the first pitch is smaller than the second pitch (as seen in figure 6).

Regarding claim 12, Nojiri discloses the claimed invention as set forth in claim 11.  Nojiri further discloses the interval between adjacent first pads is equal to or smaller than the interval between adjacent second pads (see spaces between pads in figure 6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183, Figure 6), in view of Nojiri2 (US 20040174183, Figure 5).
Regarding claim 3, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose, in Figure 6, each of the first short sides of the first pads is equal to or smaller than the each of the first short sides of the second pads.
	Nojiri2 discloses, in Figure 5, each of the first short sides of the first pads (30.1 – 30.4) is equal to or smaller than the each of the first short sides of the second pads (31 - 36).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the shape of the pads in order to accommodate different pad size and shape of external devices.

Regarding claim 14, Nojiri discloses the claimed invention as set forth in claim 12.
Nojiri does not explicitly disclose in Figure 6 the width of each of the first pads is equal to or smaller than the width of each of the second pads.
	Nojiri2 discloses in figure 6 the width of each of the first pads is equal to or smaller than the width of each of the second pads.
.

Claims 4, 7, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183), in view of Nagata (US 6677171).
Regarding claim 4, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose each of the long sides of the first pads is smaller than each of the long sides of the second pads.
Nagata teaches each of the long sides of the first pads is smaller than each of the long sides of the second pads (Figure 18).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the shape of the pads in order to accommodate different pad size and shape of external devices.

Regarding claim 7, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose distance between the first short side of one first pad closest to the second pads among the first pads and the first short side of one second pad closest to the first pads among the second pads is different from the first interval.
Nagata teaches distance between the first short side of one first pad closest to the second pads among the first pads and the first short side of one second pad closest 
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the distance between pads in order to accommodate different size, shape and pattern of the pads on the external device.

Regarding claim 8, Nojiri discloses the claimed invention as set forth in claim 7.  Nojiri further suggests the distance between the first short side of the one first pad and the first short side of the one second pad is larger than the second interval (distance between 30.4 and 31 is larger than distance between 31 and 32).

Regarding claim 15, Nojiri discloses the claimed invention as set forth in claim 10.
Nojiri does not explicitly disclose the interval between the first pads and the second pads is different from the interval between adjacent first pads and the interval between adjacent second pads.
Nagata teaches the interval between the first pads and the second pads is different from the interval between adjacent first pads and the interval between adjacent second pads.
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the distance between pads in order to accommodate different size, shape and pattern of the pads on the external device.


Claims 9, 13, 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri (US 20040174183), in view of Wildes (US 5951304).
Regarding claim 9, Nojiri discloses the claimed invention as set forth in claim 1.
Nojiri does not explicitly disclose a reference pad extending in a second direction crossing to the first direction and spaced apart from the first pads in the first direction, the first pads disposed between the second pads and the reference pad, and wherein the first pads and the second pads are respectively inclined to the reference line.
Wildes a reference pad (middle pad, figure 5) extending in a second direction (direction along the line 52) crossing to the first direction (direction along all the pads) and spaced apart from the first pads (two pads closest to the middle pad) in the first direction, the first pads disposed between the second pads (the pads further away from the middle pad) and the reference pad (middle pad), and wherein the first pads and the second pads are respectively inclined to the reference line (all pads are inclined to the middle pad).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the pad positions in order to accommodate different size, shape and position of the pads from external devices.

Regarding claim 13, Nojiri discloses the claimed invention as set forth in claim 12.

Wildes teaches the interval between adjacent first pads increase along the second direction crossing the first direction, and wherein the interval between adjacent second pads is increase along the second direction (see Figure 15).
It would have been obvious to one having skill in the art at the effective filing date of the invention to rearrange the pad positions in order to accommodate different size, shape and position of the pads from external devices.

Regarding claim 16, Nojiri discloses the claimed invention as set forth in claim 10.
Nojiri does not explicitly discloses a reference pad spaced apart from the second pads, the first pads disposed between the second pads and the reference pad, wherein the reference pad extends in a second direction crossing the first direction, and wherein the first pads and the second pads respectively inclined to the reference pad.
Wildes teaches a reference pad (middle pad, figure 5) spaced apart from the second pads (the pads further away from the middle pad), the first pads (two pads closest to the middle pad) disposed between the second pads and the reference pad, wherein the reference pad extends in a second direction (direction along the line 52) crossing the first direction (direction along all the pads), and wherein the first pads and the second pads respectively inclined to the reference pad (all pads are inclined to the middle pad).


Regarding claim 17, Nojiri discloses the claimed invention as set forth in claim 16.  Wildes further discloses the interval between the reference pad and a closest first pad to the reference pad increase along the second direction (figure 5).

Regarding claim 18, Nojiri discloses the claimed invention as set forth in claim 16.  Wildes further suggests a plurality of third pads (other set of pads symmetric to the first pads through the middle pad, figure 5) spaced apart from the first pads in the first direction therebetween the reference pad, and wherein the third pads are respectively symmetric the first pads relative to the reference pad.

Regarding claim 19, Nojiri discloses the claimed invention as set forth in claim 18.  Wildes further suggests a plurality of fourth pads (plurality of fourth pads symmetric to the second pads through the middle pad) spaced apart from the third pads in the first direction, and wherein the fourth pads are respectively symmetric the second pads relative to the reference pad.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289.  The examiner can normally be reached on M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.